Citation Nr: 1709446	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Although the Veteran requested a hearing before the Board in his June 2006 substantive appeal, he withdrew his hearing request in July 2006.

This claim was previously before the Board in February 2016, at which time the Board remanded it for additional development. 


FINDING OF FACT

For the entire appeal period, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.
II.  Legal Analysis

The Veteran seeks entitlement to TDIU.  He contends that there is sufficient evidence to conclude that his service-connected disabilities, in particular posttraumatic stress disorder (PTSD), have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has a ninth grade education and a GED.  Furthermore, his only apparent occupational training involved driving trucks. The Veteran contends that because of these problems, he would have difficulty maintaining employment.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under  § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if, instead, there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include: (i) PTSD (50 percent); (ii) diabetes mellitus type II (20 percent); (iii) peripheral neuropathy of the right upper extremity associated with diabetes mellitus type II (10 percent); (iv) peripheral neuropathy of the left upper extremity associated with diabetes mellitus type II (10 percent); peripheral neuropathy of the lower left extremity(10 percent); (v) peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II (10 percent);  and (vi) bilateral cataracts (claimed as retinitis pigmentosa) associated with diabetes mellitus type II (10 percent).  The Veteran's combined rating for his service-connected disability was 80 percent, effective September 30, 2003.  Thus, the Veteran meets the percentage requirements for TDIU during the entire appeal period.  

The Veteran reported that he has worked in maintenance and as a security guard at a hospital and, more recently, as a truck driver. The last date he worked full-time was December 15, 2000, and this was the same date he became too disabled to work due to his service-connected eye disability.  Although the Veteran is unable to obtain employment records from his last employer, the Board finds his claim that he previously worked as a truck driver to be credible. 

The Veteran was diagnosed with blindness in his left eye due to retinitis pigmentosa in January 2001 by the Social Security Administration (SSA). Due to his blindness, he has been unable to continue working as a truck drive since December 2000.  A private physician also noted the Veteran's blindness during a radiology exam in July 2001.  In November 2005, the Veteran received a VA examination for diabetes mellitus.  The examiner noted the Veteran had been diagnosed with retinitis pigmentosa and had been treated with intravenous steroids for a period of time.  The November 2005 VA examiner's limited eye examination was consistent with retinitis pigmentosa of the left eye.

The Veteran had another VA examination in June 2015, and the examiner noted the Veteran has been diagnosed with a right eye cataract, left eye pseudophakia, and generalized constriction of the visual field.  The examiner indicated that the Veteran stated he has tunnel vision in his left eye only.  The examiner noted the Veteran's visual field loss was not caused by retinitis pigmentosa and was not caused by his service-connected diabetes.  The examiner found that the Veteran did not have blindness in either eye, but rather has a visual field defect.  When asked to opine whether the Veteran has legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss, the examiner did not provide an answer.  Finally, when asked to opine whether the Veteran's eye conditions impact his ability to work, the examiner replied no. 

In June 2015, the Veteran also received a VA examination for his service-connected peripheral nerve, diabetes mellitus, and PTSD disabilities.  The examiner noted that none of those disabilities, except PTSD, impacted the Veteran's ability to work.  The Veteran's PTSD was found to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Pursuant to the February 2016 Board remand, the Veteran received a Vocational Rehabilitation Assessment in May 2016.  The evaluator opined that, based on the June 2015 VA examinations, she did not feel that the Veteran's complete disability picture would support total functional, occupational, and social impairment.  Despite acknowledging the Veteran's educational and work backgrounds, the evaluator indicated that she cannot be certain that the Veteran's disabilities are the primary cause for his inability to work in the truck driving, maintenance, or security fields.  As a result, the examiner recommended that the Veteran be referred to Compensated Work Therapy to best evaluate whether he can work in light of his service-connected disabilities.  The Board notes that the February 2016 remand instructed the evaluator to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Thus, the examiner's decision to address whether the Veteran was precluded from gainful employment as a matter of certainty was holding the Veteran's claim to a much higher standard than was required under the law.  

Therefore, for these and other reasons expressed below, the Board will resolve reasonable doubt and award entitlement to TDIU.  First, the Board finds that the June 2015 VA examination is of diminished probative value in evaluating the Veteran's claim.  In this regard, the examiner indicated that the Veteran's eye conditions do not impact his ability to work, but did not provide a rationale to support her opinion.  The examiner also did not address the Veteran's contentions that he has been unemployed since he first started having problems with his eyes in December 2000.  Furthermore, despite indicating that the claims file was reviewed, the examiner did not address the previous SSA diagnosis of blindness in the left eye; rather, she merely indicated the Veteran was not blind.  Thus, for these reasons, the Board finds the examination to be of minimal probative value in evaluating the Veteran's TDIU claim. 

Moreover, a reasonable interpretation of the opinions of the May 2016 Vocational Rehabilitation examiner reveals that at least some of her opinions are in favor of the claim.  More specifically, although she concluded that she could not be certain that his service-connected disabilities were the primary causes for his inability to work jobs in truck driving, maintenance and security, she recognized that the Veteran lost jobs in the past in his primary occupation of truck driving because this position was "typically not supported by his service-connected disabilities."  In addition, the examiner also recommended that the Veteran be referred to Work Therapy to evaluate whether his service-connected disabilities would support a program of employment, "specifically in the areas of transitional and supported employment," which the Board interprets as a finding that the Veteran's current background and training does not support employment in the occupations he has been involved with in the past.  

In summary, the Veteran's limited educational background and work experience indicate that he is limited in his employment options.  His most substantial employment history is truck driving, which he is prevented from doing due to his eye disability and other service-connected disability.  This, it does not look like the Veteran can do what he knows best.  In addition, there is no indication in the record that he has the training, education, or background that would allow him to maintain an occupation that is less strenuous, such as sedentary office employment, or that he would be able to complete training leading to such employment.  More importantly, even if the Veteran was qualified for an occupation such as sedentary office employment, his PTSD could also interfere with his ability to work in such an environment. 

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow gainful employment.  Indeed, coupled with the Veteran's education, work experience, and employment history, which are all shown to be limited, his various service-connected disabilities and symptoms are shown to cause significant distress or impairment in the occupations which he has held to this point in time.  Indeed, the May 2016 Vocational Rehabilitation examiner opinions are found to support such a conclusion.  Accordingly, the Board finds that an award of TDIU is warranted. 


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


